DETAILED ACTION
	Claims 1, 3-9, and 11-20 are pending. Claims 1, 8, 9, and 16 have been amended and claims 2 and 10 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “is described”.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, 11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,614,125).
Sato et al. teaches a polymeric liquid-crystal composition comprising as a blend component at least one of the polymeric liquid-crystal compound having a repeating unit represented by Formula (I) [col 2 lines 59-63] such as the following formula (I-f):

    PNG
    media_image1.png
    89
    554
    media_image1.png
    Greyscale
[col 13-14] wherein R3 is a hydrogen atom or an alkyl group and m is 0 to 30 [col 17 lines 8-10] such that when m is 3 it is equivalent to Formula (1) of instant claims 1 and 9 when P1 claims 1 and 9). Sato et al. further teaches an object of the present invention is to provide a novel, optically active polymeric liquid-crystal compound that enables large-area display and has good response characteristics as materials for optoelectronics and materials for optical devices [col 2 lines 15-19]. Therefore, it would have been obvious to one of 
Regarding claims 3 and 11, Sato et al. teaches so far as the compound has the repeating unit represented by Formula (I), it can be of course applied as a polymeric liquid-crystal copolymer compound. Such a compound is a copolymer compound having the repeating unit represented by Formula (I) and at least one of other repeating units such as formula a to formula i [col 20 lines 8-17] such as the following formula h:

    PNG
    media_image2.png
    115
    522
    media_image2.png
    Greyscale
 [col 20] wherein R3 is a hydrogen atom or alkyl group, m” is 0 to 30, n” is 1 to 3, and R4 is an alkyl group [col 21 lines 8-11] such that when m” is 6 and n” is 2 it is equivalent to a repeating unit represented by Formula (2) of instant claims 3 and 11 when P2 is a main chain of the repeating unit, L2 is a divalent lining group, Sp2 is a spacer group, M2 is a mesogenic group, and T2 is a terminal group having a different between a logP value of P1, L2, and Sp2 and a logP value of M2 is 2.4 based on polymer P6 on page 43 of the instant specification.
	Regarding claims 5 and 13, Sato et al. teaches at least one of the polymeric liquid-crystal compound. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a polymer comprising two repeating units of Formula (1) through routine experimentation in the liquid crystal art.
	Regarding claims 6, 7, 14, and 15, Sato et al. teaches the polymeric liquid-crystal copolymer compound of the present invention, produced in the manner as exemplified above, may preferably have a number average molecular weight of from 2,000 to 1,000,000, and more preferably from 4,000 to 500,000 [col 17 lines 26-30] which overlaps both the claimed ranges of 10,000 or greater and less than 10,000.
	Regarding claims 17, 18, and 20, Sato et al. teaches the third invention of the present invention is a polymeric liquid-crystal device (laminate and/or image display device) making use of the polymeric liquid-crystal compound having the repeating unit represented by Formula (I) or the polymeric liquid-crystal composition containing the compound. The polymeric liquid-crystal device of the present invention comprises a substrate (base) made of any material such as glass, a plastic or a metal, and the polymeric liquid-crystal compound or polymeric liquid-crystal composition of the present invention, formed on the substrate by coating or the like of a film (light absorption anisotropic film) [col 27 lines 30-40].



Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,614,125) as applied to claims 1 and 9 respectively above, and further in view of Aiki et al. (U.S. 2009/0087590).
Regarding claims 4 and 12, Sato et al. teaches the above polymer having additional repeating units but does not teach a repeating unit represented by Formula (3).
However, Aiki et al. teaches a liquid crystal composition comprising a liquid crystal polymer which may have one species of, or two or more species of repeating unit other than the repeating unit represented by formula (1)' or (2). The above-described other repeating unit is not specifically limited, and is preferably selected from the repeating units derived from various monomers capable of proceeding radical polymerization reaction [0082-0083], and examples of the monomer from which other repeating unit is derived include ethyl acrylate [0090] which is equivalent to a repeating unit represented by Formula (3) of instant claims 4 and 12 when P3 is a main chain of the repeating unit, L3 is a divalent linking group, SP3 is a spacer group, and T3 is a terminal group. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric liquid-crystal compound of Sato et al. to comprise an additional repeating unit such as the one taught by Aiki et al. through routine experimentation in the liquid crystal art in order to proceed radical polymerization.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,614,125) as applied to claim 18 above, and further in view of Yoon et al. (U.S. 2013/0044286).
Regarding claim 19, Sato et al. teaches a polymeric liquid-crystal device (laminate) comprising a film comprising the polymeric liquid-crystal compound but does not teach a λ/4 plate on the film.
However, Yoon et al. teaches a circular (λ/4) polarizing plate comprising a linear polarizer and an optical film [0053] as well as a display device including the circular polarizing plate [0122] wherein the optical film includes a polymeric layer and a liquid crystal layer (light anisotropic film) [0009] such that the liquid crystal layer may include a polymerizable liquid crystal compound in a polymerized state which may refer to a state where the liquid crystal compounds are polymerized and thereby form a backbone such as a main chain or side chain of a liquid crystal polymer in the liquid crystal layer [0018]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric liquid-crystal device of Sato et al. to comprise a circular polymerizing plate as taught by Yoon et al. through routine experimentation in the liquid crystal art.



Response to Arguments
Applicant’s arguments filed May 21, 2021, with respect to the rejection(s) of claim(s) 1-3, 9-11, 17, 18, and 20 under 102(a)(1) regarding the claimed dichroic substance have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Sato.
Due to the amendment of instant claims 1 and 9, the 112(a) rejections have been withdrawn.
Due to the amendment of instant claims 8 and 16, the 112(d) rejections have been withdrawn.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make a star polymer represented by Formula (4). The closest prior art teaches a linear polymer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722